



COURT OF APPEAL FOR ONTARIO

CITATION: Syndicat Management
    Inc. v. Torkin Manes LLP, 2014 ONCA 230

DATE: 20140326

DOCKET: C57848

Watt, Lauwers and Benotto JJ.A.

BETWEEN

Syndicat
    Management Inc., Terradigm Developments Inc.

Larry Krauss, in trust and
    Black Inc.

Applicants

(Appellants)

and

Torkin Manes LLP

Respondent

(Respondent in Appeal)

James M. Wortzman, for the appellants

Joshua Ginsberg, for the respondent

Heard and released orally: March 21, 2014

On appeal from the order of Justice Kevin W. Whitaker of
    the Superior Court of Justice, dated October 24, 2013.

ENDORSEMENT

[1]

In our view, the application judge erred in finding that there were no
    special circumstances within the meaning of this courts decision in
Echo
    Energy Canada Inc. v. Lenczner Slaght Royce Griffin LLP
, 2010 ONCA 709.
    The application judge did not account for the admitted 15% discount to be given
    by the respondent to the appellants that the respondent may have failed to
    honour.  Nor did he account for the existence of the escrow agreement that
    secured the amount in dispute. There is no evidence to support the application
    judges finding that the parties had arrived at a resolution of these issues.
    The delay referred to by the application judge was on both sides and is largely
    explained by the parties abortive negotiation efforts. There is no evidence of
    prejudice.

[2]

In our view, given the basic dispute over the promised discount, the
    final few accounts cannot be fairly assessed in isolation from the full
    sequence of accounts rendered by the respondent to the appellants.

[3]

The appeal is allowed. The decision of the application judge is set
    aside and leave granted to the appellants to assess all of the accounts
    rendered to them by the respondent law firm.

[4]

Costs to the appellant in the amount of $13,000, inclusive of
    disbursements and all applicable taxes.

David Watt J.A.

P. Lauwers J.A.

M.L. Benotto J.A.


